DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 are pending in the instant application. Claims 1-16 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on April 23, 2020 has been considered and a signed copy of form 1449 is enclosed herewith. 
Drawings
The drawings are objected to because each sheet does not disclose which number sheet out of the total number of sheets it is (i.e., the first sheet should have “1/8” written on it). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
REASONS FOR ALLOWANCE
The compound of Formula (1), supramolecular hydrogel, sustained-release material, pharmaceutical wound dressing comprising a hydrogel, water-soil moisturizing agent, and hydrogel mask comprising a hydrogel thereof, a cell culture scaffold and an O/W type gel emulsion prepared by using the compound of Formula (1), methods for oil transportation and for synthesizing a porous material by using the compound of Formula (1), a functional ingredient delivery system based on the compound of Formula (1), and the method of preparing the compound of Formula (1) of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compound. The closest prior art is Ding et al. (Journal of Guangxi University for Nationalities, Vol.  20, No. 2, June 2014, pages 75-79) which discloses the compound 
    PNG
    media_image1.png
    119
    153
    media_image1.png
    Greyscale
(see page 75). The prior art does not disclose a compound which anticipates the compound of the instant claims nor does it disclose an obvious variant. Therefore, the compounds of the prior art have different properties than those of the compound of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626